﻿192.	 Sir, it is with the greatest pleasure that, on behalf of His Excellency Ahmadou Ahidjo, President of the United Republic of Cameroon, as well as on behalf of my delegation and in my own name, I join the preceding speakers at this rostrum in congratulating you most warmly upon your election as President of the thirty-second session of the General Assembly.
193.	Your accession to the high post bears witness, not only to your outstanding qualities as a person and a diplomat, and to your knowledge and vast experience of our Organization, but also to the high esteem and respect in which the international community holds your country, Yugoslavia, which is linked to my own by friendship and fruitful co-operation reinforced by the common aspiration to work together in our vast family of non-aligned countries for the safeguarding of peace freedom and the independence of peoples. We are convinced that under your authority and with your wisdom, our work will reach a successful conclusion. I wish to assure you at once of the full co-operation of my delegation.
194.	May I also avail myself of this opportunity to congratulate and to express my sincere gratitude to your predecessor, Mr. Amerasinghe, for the devotion, intelligence and tact with which he effectively performed the triple role of Chairman of the non-aligned group in the United Nations, Chairman of the Third United Nations Conference on the Law of the. Sea and President of the thirty-first session of the General Assembly.
195.	Finally we are particularly pleased to reiterate here the support and appreciation of the Government of Cameroon for our Secretary-General, Mr. Kurt Waldheim, for his efforts to advance me purposes and principles of the United Nations Charter. We wish him every success in the discharge of his second term of office.
196.	We are happy that the United Nations has been enriched during this session by the addition of two new States, whose admission Cameroon had the joy and honour of sponsoring: the Republic of Djibouti, a sister-country with origins in both Arab and African cultures, whose independence marks an important step in the process of the elimination of colonialism in Africa, and the Socialist Republic of Viet Nam, whose struggle for admission to our Organization Cameroon supported during our presidency of the Security Council. Its presence among us constitutes an historic and significant proof of the invincibility of peoples struggling for their freedom and dignity. We welcome them most cordially and assure of our desire to strive for the development of co-operation in every field. By admitting those new Members, the United Nations is coming closer to the ideal of universality.
197.	The general debate in which we have the honour to participate at each session of our Assembly should be for all States gathered here an ideal opportunity periodically to assess how far we have come in implementing the principles enshrined in our Charter and the progress achieved in the attainment of the principal objectives, maintaining international peace and security, promoting international cooperation and settling international economic, social, intellectual and humanitarian problems.
198.	It is in order to take account of the constant struggle of peoples for their well-being, for the safeguarding of human freedom and dignity, that we are led to believe that the dialogue we pursue in this Assembly should enable the Organization to be an effective centre for the harmonization of mankind's common efforts in its long march towards full fruition and happiness.
199.	It is with this concern in mind that we examine the past year.
200.	International life seems to us indeed to be marked by all sorts of growing tensions and conflicts. Among these are the varied struggles for hegemony in which the great Powers are engaged in a constant effort to strengthen their security to ever-higher levels, thus triggering a renewed arms race, despite their declarations in favour of peace. A similar source of tension is the persistence of the scourges of colonialism and racism, the most repugnant and criminal form of which is still apartheid. Yet another source of tension is the resistance to change on the part of those who advocate the present economic order, which enables 30 per cent of the world's population to possess 70 per cent of the wealth of our planet.
201.	For all those reasons, the period under review was one of disappointed hopes, and we agree with the observation of the Secretary-General in his report on the work of the United Nations that the past year does not lead us to be sanguine, because none of the proposals made by our Organization for a just and equitable settlement of the difficult problems facing our world has been begun to be solved. On the contrary, new problems have been added to those which already existed, and are now in the forefront, thus rendering the international situation even more complex and explosive.
202.	Moreover, economic disarray has never been so pronounced: the old economic order in which we live, which some are still trying to shore up by hopelessly inadequate remedies, is sinking everywhere. That unjust system whereby a few countries control 80 per cent of world trade, nearly 95 per cent of private investments, an enormous part of world industry and almost all its technology have left two thirds of mankind in a state of poverty and squalor. A generator of inflation, of monetary disorders, of recession and unemployment, that system has constantly weakened the position of the developing countries by bringing about a deterioration in their terms of trade and by lessening their purchasing power, thus rendering null and void the vast efforts and sacrifices made by these countries at the national level.
203.	These turbulences had to reach an extreme pitch, where they jeopardized the most solidly established existing economies before the international community finally became aware of its interdependence and the unity of its destiny.
204.	That was why our Assembly adopted resolutions on the establishment of a new international economic order and 3202 and on the Charter of Economic Rights and Duties of States as well as certain resolutions relating to economic development and international co-operation.
205.	It is understandable that the hopes which had been aroused by the Paris Conference on International Economic Co-operation, which was intended to alter in depth the structures of the old order and lay the groundwork for a new and more equitable economic order, should have been all the more frustrated because the concrete proposals made by the developing countries, which could have represented substantial progress along that path, were blocked from the outset by purely internal and limited considerations on the part of the industrialized countries, which preferred to hold fast to their acquired advantages, their selfish interests and their established life-styles, rather than tolerate a change calculated to bring about a world economic development on the basis of solidarity.
206.	Indeed, the developing countries had expected real changes in Paris and that solutions would be found without delay for the pressing problems which they were facing in the areas of raw materials and trade, development, and financial and monetary co-operation.
207.	The limited results of the Paris Conference are far from satisfying the developing world as a whole.
208.	But rather than enmeshing ourselves in the coils of controversy about hew to evaluate the results, it seems to us that we must now channel our efforts towards the future in three directions. First, we must strive to ensure that the developed countries comply with all the commitments they have so far freely entered into in international forums. Secondly, we must resume and complete, within the United Nations system, negotiations in fields where an agreement is possible. Thirdly, we must resume negotiations on questions which have been stumbling-blocks and find adequate solutions which, as President Ahidjo recently said, "will make it possible to take into account the legitimate aspirations of the third world to equality and concerted progress".
209.	There is no need to be a prophet to predict that, if nothing is done within a reasonable time to improve the situation of the developing countries, their growing bitterness will surely give rise to increasingly dangerous tensions in the world.
210.	The sums swallowed up by the production of military arsenals come close to $350 billion, whereas aid for development barely reaches $15 billion. Let us recall that mankind has also devoted to the arms race since the Second World War more than $6,000 billion, which nearly equals the gross national product of the entire world for the year 1977.
211.	This comparison is obviously not arbitrary. On the contrary, the stagnation, and even contraction, of public aid to development is the direct consequence of the arms race. In fact, while arms production contributes to the promotion of the economic activities of certain States, it undoubtedly leads to pauperization of the developing countries, which have become the tools of ideological confrontations and struggles for hegemony, thus misdirecting their burning desire to devote their resources to
212.	We hope that the next special session of the General Assembly, which will be devoted to disarmament, wilt adopt measures calculated to promote real progress towards limiting nuclear weapons and that once confidence has been re-established the amounts allocated thus far to the balance of terror will be transferred to and used for the pressing needs of economic and social development and the improvement of the well-being of mankind.
213.	The sixth session of the Third United Nations Conference on the Law of the Sea recently completed its work at New York, where it prepared an unofficial single composite negotiating text. That text will be submitted at the next session of the Conference, to be held at Geneva starting on 27 March 1978.
214.	On some points the text submitted seems to be based on innovating trends which emerged in international relations in recent years and to have taken into account the legitimate aspirations of all the members of the international community. However, consensus is far off on several articles, on precisely those which require the boldest imagination in determining the modalities for the exploitation of the sea-bed for the benefit of all countries, particularly the land-locked and geographically disadvantaged countries.
215.	Cameroon, like the other members of the Group of 77, hopes that solutions can be found. It cannot be otherwise as the Conference thus far has had the merit of being influenced by the strong determination of all the participants to arrive at realistic solutions which would be acceptable to the international community as a whole.
216.	At the political level we are bound to note that the situation also has not improved.
217.	Thus, in the Middle East the State of Israel has persisted in occupying Arab territories by force since 1967 and in refusing to recognize the inalienable rights of the Palestinian people. We are still convinced that there can be no just and lasting peace in that region except within the framework of a global settlement on the basis of Security Council resolutions 242(1967) and 338(1973), and the recognition of the national rights of the Palestinian people. Consequently, we have welcomed with hope the recent declarations of certain parties directly or indirectly involved in the conflict which seemed to augur well for an early meeting of the Geneva Peace Conference with the participation of the Palestine Liberation Organization.
218.	Indeed, as the Palestinian problem is the crux of the conflict, it is neither just nor reasonable, still less realistic, to envisage a lasting settlement without the effective participation of the Palestine Liberation Organization, the genuine representative of the Palestinian people.
219.	We therefore appeal to all States which can take action designed to help to change the intransigence of the Tel Aviv Government to induce that Government finally to conform sincerely to the ideals and objectives of our Charter.
220.	Our membership in the great movement of the non-aligned countries naturally leads us to be concerned over the situation in Cyprus, a founding member of that movement which, because of international tensions exacerbated by external interference, is threatened in its very essence as a united State, master of its own destiny. We fear that the untimely death of its unquestioned and honoured leader may further rekindle the embers of dissension.
221.	The efforts made to promote constructive talks between Greek Cypriots and Turkish Cypriots in a spirit of moderation and mutual understanding must be pursued in order to assist them to arrive at a settlement acceptable to both sides that will safeguard the territorial integrity, independence and non-alignment of that country in conformity with the spirit and letter of the pertinent resolutions of the General Assembly and the Security Council.
222.	The problems that I have just mentioned cause us deep concern; but our anxiety is all the greater when we turn our gaze towards Africa, where the situation is particularly alarming in view of the many upheavals and the winds of division that are agitating our continent. Need I say again that it is the experience and conviction of Cameroon that opposition among African countries cannot but weaken them, encourage foreign interference and divert our energies from the true problems that persist in our continent: speedy development and complete liberation from racial domination.
223.	It goes without saying that, in our determination to continue to affirm the original identity of Africa in the world and to play an active role in the elaboration of new international relations based on peace, justice and concerted progress, our continent must reject interference, because interference is to be condemned; we must preserve and further consolidate our unity within the OAU, which was established for that noble purpose. That means that Africa must strive to be more fully the master of its destiny and avoid becoming the private battlefield of rivalries among various Powers; likewise, the true friends of Africa should assist us instead of encouraging fratricidal struggles and the self-destruction that ideological conflict fosters. Peace is universal. Africa, I repeat, needs peace for its development and complete liberation.
224.	As we have said, the inevitable process of decolonization has just entered a new phase with the independence of
Djibouti on 27 June of this year. Our rejoicing at this happy outcome is great; equally great is our desire for assurances that the United Nations resolution concerning respect for the territorial integrity of the Republic of the Comoros of which Mayotte is an integral part, will be implemented.
225.	Because Africa can never feel wholly free until it is completely rid of every vestige of colonialism and of the scourges of apartheid and racism, it is aware of the crucial nature of the present phase in the struggle for liberation in southern Africa. Similarly, since freedom is indivisible, the international community itself cannot feel secure so long as a tyrannical regime which has elevated the systematic denial of the most elementary human rights to the status of a political philosophy and system of government flourishes in southern Africa. It is therefore a sacred duty for us to employ every means to make the white minority racists heed the voice of reason instead of ferociously pursuing the extermination of an entire people after having taken from it 80 per cent of its territory and reduced it to slavery.
226.	Last year, at this same time, those who are the allies and accomplices of the ignoble regimes of Pretoria and Salisbury or who are deluded by them urged us to have patience and dangled before our eyes the prospect of a negotiated and orderly transfer of power to the majority. We expressed our scepticism at that time about what seemed to us to be nothing but manoeuvres inspired by the necessities of domestic politics. Today we wish that events had not proved us right. Indeed, in Zimbabwe, Ian Smith, the usurper, far from having yielded power to the majority, has turned his back on any settlement negotiated with those who are fighting, is organizing a mockery of "elections" and periodically massacres the peaceful civilian populations of Zambia, Botswana and Mozambique.
227.	We are very pleased with Security Council resolution 411 (1977). adopted on 30 June last, which recognizes the ineffectiveness of sanctions and encourages States to seek more effective means to bring down the illegal Salisbury regime, whose existence and activities represent a grave threat to international peace and security.
228.	While we are attentively following the Anglo- American initiative, we nevertheless remain very sceptical about the co-operation that can be expected from the rebel Ian Smith, who has so far accustomed us to his bad faith and his cynicism.
229.	The problem of the international Territory of Namibia, which has regularly appeared on the agenda of the General Assembly since 1946, is already an indelible blot on the history of the United Nations, which so far has been powerless to take up the challenge flung in the face of the world in the middle of the twentieth century by a handful of white racists entrenched in South Africa. Despite the many resolutions adopted by both the General Assembly and the Security Council of our Organization, the racist regime is strengthening its illegal domination over Namibia, whose vast resources are the object of shameless pillage, while the hateful system of apartheid extends its oppression over the land. That state of affairs could not have continued or have been consolidated with impunity were it not for the complicity of many who were prompted by sordid interests.
230.	We have followed with interest the efforts made by the five Powers, even though any dialogue with men who are racists to the core now seems to us to be a vain hope. In this regard, right now when the need to respect human rights is being given special attention by the international community, more resolute action must from now on take the place of condemnations or mere declarations of sympathy.
231.	It is high time for the international community as a whole and each of its members in particular to give positive support to the struggle being waged by SWAPO, the only authentic representative of the Namibian people, so as to put an end unconditionally and without delay to the illegal occupation of Namibia.
232.	The oppressive system which rules Azania has often been described here and in the international press by thoroughly impartial witnesses as the most diabolical a human brain has ever conceived. The United Nations has recognized that apartheid is a crime against humanity. While life is dear to every man, the people of Azania has become aware that death itself is preferable to the particularly barbaric slavery of which it is a victim. It is no longer daunted by the bullets of its assassins. But we now know since the Soweto massacres that the seeds of violence, fertilized by the blood of many innocent children, will produce an abundant harvest of freedom-in despite of Mr. Vorster, who has set up the scarecrow of atomic weaponry in vain.
233.	I should not like to end this statement without leaving with the members of this Assembly the words of His Excellency Ahmadou Ahidjo, the President of the United Republic of Cameroon, who, on 8 August 1977, stated in respect of southern Africa that:
"Human rights are indivisible and must be respected everywhere and by all nations. It is an illusion to believe that they can be protected in one part of the world while they are violated with impunity in other parts. The determination and arrogance of the supporters of racial domination must be met with equal determination and unfailing steadfastness in our support of the liberation movements and the dignity of the peoples of Zimbabwe, Namibia and Azania."
 

